Citation Nr: 1226329	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).

Entitlement to service connection for psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The record reflects that the RO has characterized the Veteran's psychiatric claim as a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  As is discussed in more detail below, the medical evidence of record in this case indicates that the Veteran has been diagnosed with various mental health disorders, including PTSD and depressive disorder.  The Board has recharacterized the Veteran's psychiatric claim accordingly.  The issue of entitlement to service connection for psychiatric disability other than PTSD is addressed in the REMAND that follows the ORDER section of this decision.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

PTSD has not been present at any time during the pendency of this claim. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2007, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records (STRs), service personnel records, and post-service treatment records were obtained.  The Veteran was afforded the appropriate VA examination and provided testimony at a hearing in 2009.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD generally requires a showing of the following three elements: (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Effective for all claims either received by VA or pending before VA as of July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were revised.  These revisions have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft; and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service personnel records show that he was stationed in Vietnam from March 1970 to October 1971.  His military occupational specialty (MOS) was heavy truck driver.

The Veteran's STRs are negative for complaints or findings related to psychiatric disability, including PTSD. 

Treatment records from Dr. L dated from August 1979 to October 1980 note that the Veteran was seen for various complaints including depression.  He received inpatient care for depression from October 30, 1970, to November 3, 1979, February 16, 1980, to February 21, 1980, and March 24, 1980, to April 2, 1980.

VA outpatient treatment records note that a PTSD screen in November 2005 was positive.  A January 2006 psychology consult report notes that the Veteran reported various stressors: witnessing a Vietnamese family die when their bus hit a land mine; sustaining a wound of his leg with retained scrap metal while stationed in Dong Tam; and taking sniper fire while at an air base near Cambodia.  The Veteran underwent psychological testing and did not meet the criteria for PTSD or any other psychiatric disability.  No further psychiatric or psychological treatment was deemed necessary.  The assessment in December 2007 included PTSD and depression.

In August 2007 the Veteran submitted the instant claim for service connection.  

In statements received by the RO in 2007, the Veteran's wife and friend reported that the Veteran still thinks and dreams about his time in Vietnam.  The Veteran's wife reported that he wakes up at night in a cold sweat, thinking he is in a fire fight.

In statements received in October 2007 the Veteran reported the following stressors: witnessing Vietnamese civilians and their animals die when their bus hit a land mine near Dong Tam in October or November 1970; taking sniper fire while hauling bridge parts and supplies near an air base near Cambodia in January or February 1971; seeing the aftermath of an accident where a man ("Big John") was run over by his own truck in March or April 1971; witnessing wounded soldiers die on a helicopter when he was returning to base after being treated for kidney stones at a field hospital in 1970; and cutting his leg on wire while running to a bunker during a mortar attack in Dong Tam in 1970.

A February 2008 VA examination report notes the Veteran's complaints of depression with periods of tearfulness.  He reported having an active social life and working full time as a truck driver.  He was well rested on a relatively small amount of sleep (four to five hours).  He reported the following in-service stressors: being under heavy rocket and mortar attack during his first six months in Vietnam; taking sniper fire (but no injuries or deaths) while hauling bridge parts and supplies near an air base near Cambodia in March 1971; and witnessing the aftermath of a Vietnamese civilian bus that hit a land mine on Route 1.  Psychological testing (Pittsburgh Combat Exposure Scale, a personal history questionnaire, The SCL-90-R, the Beck Depression Inventory II, The Mississippi Scale for Combat Related post traumatic stress disorder, and the Impact of Events Scale (revised)) was administered by the examiner.  After reviewing the test scores and past treatment records, and conducting a clinical examination, the examiner opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  The diagnosis was mild depressive disorder, not secondary to military experiences.

During a May 2009 DRO hearing the Veteran testified that in 1978 and 1979 he suffered from depression related to his military service.  He indicated that he currently has a good relationship with his family but certain news stories and movies trigger thoughts and nightmares about Vietnam.  

A February 2010 VA examination report notes the Veteran's complaints of nightmares, but the examiner noted that these complaints were not trauma specific.  The Veteran also complained of moodiness that was causing problems with his wife.  The Veteran also reported that he had maintained long-term employment and has been married to his second wife since 1989.  The examiner administered psychiatric testing, examined the Veteran and reviewed the claims file.  He opined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD under DSM-IV.  Specifically, he was not reporting the full constellation of symptoms for such a diagnosis.  The diagnosis was depressive disorder, not secondary to military experiences.  

With regard to PTSD, the record includes no medical treatment/evaluation report that shows a definite diagnosis of PTSD under DSM-IV.  Moreover, the examinations provided in response to this claim show that the Veteran does not meet the diagnostic criteria for PTSD.  Therefore, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this decision, the Board has considered the Veteran's statements.  While he might sincerely believe that he has PTSD due to service stressors, as a lay person, he is not competent to render a medical diagnosis.  As discussed above, the medical evidence shows that he does not have PTSD.


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

As noted above, the Board has construed the Veteran's claim to entitlement to service connection for psychiatric disability other than PTSD.  The record does not show that the Veteran has been provided adequate notice in response to this matter or that the RO has adjudicated the issue of entitlement to service connection for psychiatric disability other than PTSD.  Therefore, further action by the originating agency is required before the Board decides this issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran and his representative should be provided all required notice in response to the claim for service connection for psychiatric disability other than PTSD.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for psychiatric disability other than PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


